Reasons for allowance


1.	Claims 1-20 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:




The following is an examiner’s statement of reasons for allowance:


The closest prior art Mildh et al(US 2014/0003328A1) explains  a donor radio base station  receives a message, the donor radio base station configures bearer information associated with radio bearers based on the type of relay node indicated in the received characteristic information, which configured bearer information is to be used in the radio communications network during operation. The donor radio base station decides on a suitable mapping of radio bearers, number of radio bearers, and/or QoS properties, based on the characteristic information in the received message. Number of radio bearers, and/or QoS properties may also be referred to as bearer realization or bearer setup. The donor radio base station may have been informed during configuration which mapping a certain type of relay node should perform, and use this mapping based on the type in the received characteristic information.
NPL-3GPP TSG-RAN WG2 R2-1807824 explains a scheduler per IAB node decides based on aggregated traffic across multiple UEs. As a result, limited number of backhaul bearers (i.e. NPL-3GPP TSG -RAN WG2 Meeting #102 explains the IAB node can establish IAB DRB based on PDU session configured for each UE. There will be one to one mapping between PDU session (which can have multiple UE DRB) and IAB configured for different UEs. Majmudar et al(US 2019/0215055A1) explains provide for multi-hop backhauling and multi-site connectivity. That is, the integration of backhaul link and access link transmissions can take into account hop order. The hop order (e.g., node order) can indicates the number of hops it is away from a donor DU.  A topology of a portion of a network employing donor DUs and relay DUs. As a relational graph based on edges and nodes, wherein each circle represents a relay DU, or a donor DU. Comprise a donor DU, node can comprise a relay DU with a hop order of 1 (e.g., one hop away from node), and node  is a relay node of hop order (e.g., 2 hops away from node). Thus, a DU can have more one or more DUs between it and a donor DU, and each donor DU can connect to multiple DUs of different hop orders. operations can comprise encapsulating the first data unit and the second data unit according to a protocol based on routing information provided by a routing function component (e.g., routing function ), resulting in a first encapsulated data unit and a second encapsulated data unit. Operations can comprise transmitting the first encapsulated data unit and the second encapsulated data unit, via a relay bearer channel comprising a third wireless transmission channel from the relay device to a relay distribution unit device (e.g., relay DU ), wherein the 


However regarding claims 1, 7 and 14 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  transmit, to the donor node, a second message comprising second information associated with the relay node regarding the plurality of radio bearers for the terminal; and receive, from the donor node, data for the terminal, wherein the data is transmitted to the terminal through the plurality of radio bearers based on the first information and the second information.
Further regarding claims 13 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  receive, from the relay node, a second message comprising second information associated with the relay node regarding the plurality of radio bearers for the terminal; and transmit, to the relay node, data for the terminal, wherein the data is transmitted to the terminal through the plurality of radio bearers based on the first information and the second information.







Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.